Wallin, C. J.
(concurring.) Inasmuch as the court sitting in this proceeding consisted of but two judges, I deem it proper to avow my personal views in express terms. I do not wish to amplify upon the views of my associate as embodied in the principal opinion in the case; but do desire to say that I fully concur in what is said in that opinion. The evidence in the record impresses me with the fact that the appellant, at most, has been guilty of only a degree of indiscretion and rashness which can be fully accounted for by his lack of professional experience in court practice. Aside from this one matter the excellence of the appellant’s moral character was conceded upon the argument in this court by the able and reputable counsel who conducted the prosecution. In the disbarment case, even if the scale were doubtful, I should consider a previous good character as being a makeweight of capital importance. To an attorney the disastrous consequences of a disbarment from-practice can hardly be exaggerated. A great jurist has said: “It would often entail poverty upon himself and destitution upon his family. Surely the tremendous power of inflicting such a punishment should never be permitted to be exercised unless absolutely necessary to protect the court and the public from one shown by the clearest legal proof to be unfit to be a member of an honorable profession.” See dissent of Mr. Justice Field in Ex parte Wall, 107 U. S. 318, 2 Sup. Ct. 569.